IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 457A14

                                    11 June 2015

IN THE MATTER OF: T.L.H.



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 765 S.E.2d 88 (2014), reversing an order

entered on 4 February 2014 by Judge Tabatha Holliday in District Court, Guilford

County, and remanding this case to the trial court for further proceedings. Heard in

the Supreme Court on 21 April 2015.


      Mercedes O. Chut for petitioner-appellant Guilford County Department of
      Health and Human Services.

      Parker Poe Adams & Bernstein, LLP, by Sye T. Hickey, Appellate Counsel for
      appellant Guardian ad Litem, on behalf of the minor child.

      J. Lee Gilliam, Assistant Appellate Defender, for respondent-appellee mother.


      ERVIN, Justice.

      The ultimate issue before us in this case is the extent to which a trial court

must inquire into a parent’s competence to determine whether it is necessary to

appoint a guardian ad litem for that parent despite the absence of any request that

such a hearing be held or that a parental guardian ad litem be appointed. After

considering this issue in light of the record developed in this case, the Court of

Appeals held that the trial court abused its discretion by failing to inquire into the

issue of whether respondent was entitled to the appointment of a parental guardian
                                        IN RE T.L.H.

                                     Opinion of the Court



ad litem given that the information available to the trial court raised a substantial

question concerning her competence. We reverse the decision of the Court of Appeals.

       Respondent delivered her son, T.L.H., in April of 2013. At the hospital in which

T.L.H. was born, respondent voluntarily placed the child with the Guilford County

Department of Health and Human Services (“DHHS”) based upon her concerns about

the safety of the home that she shared with her romantic partner, Adam McNeill.

Respondent’s concerns stemmed from the presence of illicit drugs in the residence

that she shared with Mr. McNeill and the unsafe environment created by certain

unsavory individuals who frequented the home.                   In addition, respondent

acknowledged that, even though she had been diagnosed as suffering from certain

mental health problems,1 she was not taking her prescribed psychotropic medication

at that time. Nonetheless, respondent clearly indicated that, instead of relinquishing

her parental rights in T.L.H., she wanted to work toward reunification with her son.

       On 12 April 2013, DHHS filed a petition alleging that T.L.H. was a neglected

and dependent juvenile. In its petition, DHHS alleged, among other things, that

respondent “ha[d] been to the hospital on several occasions in the last year due to

mental health complications” and that she “has diagnoses of schizoaffective disorder,

bipolar, cannabis abuse and personality disorder.” At the request of DHHS, Judge



       1 More specifically, respondent told a social worker that she had been diagnosed as
bipolar at age fifteen, that she had been diagnosed as schizophrenic in her twenties, and that
she had refrained from taking the medications that had been prescribed for her to treat these
conditions because they made her feel sick.

                                             -2-
                                    IN RE T.L.H.

                                  Opinion of the Court



Betty Brown appointed Amy Bullock to serve as respondent’s guardian ad litem on a

“provisional/interim basis” in an order entered on 18 April 2013 that lacked findings

of fact or conclusions of law relating to the appointment issue and did not specify

whether Ms. Bullock was to act in a substitutive or assistive capacity.

      After a hearing held on 16 May 2013, Judge Brown entered an adjudication

and disposition order on 5 June 2013 determining that T.L.H. was a dependent

juvenile, dismissing the neglect allegation without prejudice, retaining T.L.H. in

DHHS custody, and establishing a case plan under which respondent would visit with

T.L.H.   At the time of the 16 May hearing, respondent did not have housing

independent of Mr. McNeill, with whom incidents of domestic violence had occurred.

However, respondent was on a Housing Authority waiting list. Respondent’s sole

source of income consisted of $473.00 in monthly Social Security disability benefits

that had been awarded based on her diagnosed mental conditions, including bipolar

disorder, schizoaffective disorder, and narcolepsy. According to court summaries that

had been prepared by DHHS and T.L.H.’s guardian ad litem and submitted for Judge

Brown’s consideration:

             [Respondent] has a history of substance abuse and has
             diagnoses of schizophrenic, chronic paranoid type,
             chronically  noncompliant,    marijuana   dependence,
             personality disorder, rule out borderline intellectual
             functioning.
                    ....

                   . . . [Respondent] is not consistent in her mental
             health treatment and is not currently on medication.


                                          -3-
                                      IN RE T.L.H.

                                   Opinion of the Court



             [Respondent] does not come to visitation timely and needs
             guidance for basic child care.

As a result, Judge Brown found in the 5 June 2013 order that:

                    11. [Respondent] has been to the hospital on several
             occasions in the last year due to mental health
             complications.    According to the hospital records,
             [respondent] is diagnosed with Schizoaffective Disorder,
             Bi-polar Disorder, Cannabis Abuse and Personality
             Disorder.

      A permanency planning hearing, at which respondent testified, was held on 11

July 2013 before Judge Angela C. Foster. On 9 August 2013, Judge Foster entered

an order finding that respondent was not in compliance with her case plan “on any

level” and had not been visiting with T.L.H. on a regular basis. As a result, Judge

Foster relieved DHHS from any responsibility for making further efforts to reunify

respondent with T.L.H. and determined that the permanent plan for T.L.H. would be

adoption.

      On 9 September 2013, DHHS filed a petition seeking to have respondent’s

parental rights in T.L.H. terminated on the grounds that T.L.H. was a neglected

juvenile, that respondent was incapable of properly providing for T.L.H.’s care and

did not have an appropriate alternate child care arrangement for T.L.H., and that

respondent’s parental rights in another child had previously been terminated2 and

respondent lacked the ability or willingness to establish a safe home for T.L.H.


      2 Respondent has two other children in addition to T.L.H., neither of whom is in her
custody. An aunt has been appointed guardian for a daughter born in 2000. Respondent’s
parental rights in a daughter born in May 2004 were terminated on 18 September 2006.

                                           -4-
                                    IN RE T.L.H.

                                 Opinion of the Court



N.C.G.S. § 7B-1111(a) (1), (6), (9) (2013). Among other things, DHHS alleged that

respondent’s parental rights were subject to termination for incapability pursuant to

N.C.G.S. § 7B-1111(a)(6) on the basis of her “narcolepsy, mental illness (including

Schizophrenia, Chronic Paranoid Type, Chronically Noncompliant, Schizo-Affective

Disorder, Bipolar Disorder, and level of functioning), failure to comply with mental

health treatment, and long history of using illegal substances (Cannabis

Dependency).” Moreover, DHHS requested that the trial court “make an inquiry as

to whether [respondent] needs to have a Guardian ad Litem appointed for purposes

of this proceeding.”

      On 18 November 2013, Judge Thomas Jarrell, Jr., conducted a pretrial hearing

regarding the termination petition. Ms. Bullock, who had served as respondent’s

guardian ad litem at the adjudication and disposition hearing and at the permanency

planning proceeding, was present and stood “in for Attorney Edward Branscomb as

Attorney for Mother” at the pretrial hearing. Without making any specific findings

concerning respondent’s mental condition or the reasons underlying Ms. Bullock’s

initial appointment as respondent’s guardian ad litem, Judge Jarrell determined that

“Attorney Amy C. Bullock was released by operation of law effective October 1, 2013

as the mother’s guardian ad litem attorney of assistance.”

      The termination petition came on for hearing before the trial court on 6

January 2014. Because respondent was not present when the case was called for

hearing, her trial counsel unsuccessfully sought to have the termination proceeding


                                         -5-
                                         IN RE T.L.H.

                                      Opinion of the Court



continued.     On 4 February 2014, the trial court entered an order finding that

respondent’s parental rights in T.L.H. were subject to termination based upon all the

grounds enumerated in the petition and that T.L.H.’s best interests would be served

by terminating respondent’s parental rights.3 Among other things, the trial court

found as a fact that respondent “ha[d] been diagnosed with Bipolar Disorder,

Schizophrenia, Schizo-Affective Disorder, and Narcolepsy”; that she “ha[d] a long

history of failing and refusing to take her mental health medications as prescribed

and recommended”; and that she “ha[d] also been diagnosed with Cannabis

Dependence, has a long history of the same, tested positive for Marijuana, and failed

to submit to a substance abuse assessment as requested.” Respondent noted an

appeal to the Court of Appeals from the trial court’s termination order.

      In her sole challenge to the trial court’s termination order before the Court of

Appeals, respondent argued that the trial court had abused its discretion by failing

to conduct an inquiry concerning whether she was entitled to the appointment of a

guardian ad litem. In re T.L.H., ___ N.C. App. ___, ___, 765 S.E.2d 88, 90 (2014). A

divided panel of the Court of Appeals determined that respondent’s contention had

merit, reversed the trial court’s termination order, and remanded this case to the trial

court for the purpose of determining whether respondent was, in fact, entitled to the

appointment of a guardian ad litem. Id. at ___, 765 S.E.2d at 92. In dissent, Judge




      3   The trial court also terminated the parental rights of T.L.H.’s unknown father.

                                              -6-
                                     IN RE T.L.H.

                                  Opinion of the Court



Robert C. Hunter argued that Judge Jarrell had, in fact, conducted an inquiry into

the necessity for appointment of a parental guardian ad litem at the pretrial hearing,

that the record did not contain any indication that respondent’s mental condition had

deteriorated between the pretrial hearing and the termination hearing to such an

extent that the trial court abused its discretion by failing to conduct an inquiry into

the extent to which she was entitled to the appointment of a guardian ad litem, and

that the trial court had not abused its discretion by failing to make an inquiry into

respondent’s competence. Id. at ___, 765 S.E.2d at 93-94 (Hunter, J., dissenting).

DHHS and T.L.H.’s guardian ad litem noted an appeal from the Court of Appeals’

decision to this Court. We reverse that decision.

      The statutory provisions governing a parent’s entitlement to the appointment

of a guardian ad litem in termination of parental rights proceedings have changed

over time. Prior to 1 October 2005, N.C.G.S. § 7B-1101(1) provided that a parental

guardian ad litem must be appointed “[w]here it is alleged that a parent’s rights

should be terminated pursuant to [N.C.G.S. §] 7B-1111(6), and the incapability to

provide proper care and supervision pursuant to that provision is the result of

substance abuse, mental retardation, mental illness, organic brain syndrome, or

another similar cause or condition.” N.C.G.S. § 7B-1101(1) (2003). From 1 October

2005 until 30 September 2013, N.C.G.S. § 7B-1101.1(c) provided that “the court may

appoint a guardian ad litem for a parent if the court determines that there is a

reasonable basis to believe that the parent is incompetent or has diminished


                                          -7-
                                          IN RE T.L.H.

                                        Opinion of the Court



capacity.” Id. § 7B-1101.1(c) (2011). Under the pre-October 2013 version of N.C.G.S.

§ 7B-1101.1(c), the difference between the roles assumed by a guardian ad litem,

whether substitutive or assistive, depended upon “[t]he extent of the parent’s

disability.” In re P.D.R., ___ N.C. App. ___, ___, 737 S.E.2d 152, 158 (2012). However,

effective for juvenile proceedings filed or pending on or after 1 October 2013, the

General Assembly amended N.C.G.S. § 7B-1101.1(c) to authorize the appointment of

a parental guardian ad litem “for a parent who is incompetent in accordance with . . .

Rule 17” of the North Carolina Rules of Civil Procedure.4 N.C.G.S. § 7B-1101.1(c)

(2013). An “incompetent adult” is defined as one “who lacks sufficient capacity to

manage the adult’s own affairs or to make or communicate important decisions

concerning the adult’s person, family, or property whether the lack of capacity is due

to mental illness, mental retardation, epilepsy, cerebral palsy, autism, inebriety,

senility, disease, injury, or similar cause or condition.” Id. § 35A-1101(7) (2013). As




      4   According to Rule 17(b)(2):

               In actions or special proceedings when any of the defendants are
               . . . incompetent persons, whether residents or nonresidents of
               this State, they must defend by general or testamentary
               guardian, if they have any within this State or by guardian ad
               litem appointed as hereinafter provided; and if they have no
               known general or testamentary guardian in the State, and any
               of them have been summoned, the court in which said action or
               special proceeding is pending, upon motion of any of the parties,
               may appoint some discreet person to act as guardian ad litem, to
               defend in behalf of such . . . incompetent persons . . . .

      N.C.G.S. § 1A-1, Rule 17(b)(2) (2003).

                                                -8-
                                      IN RE T.L.H.

                                    Opinion of the Court



a result, following the enactment of the 2013 amendment to N.C.G.S. § 7B-1101.1,

respondent would have only been entitled to the appointment of a guardian ad litem

in the event that she was incompetent and would not have been entitled to the

continued assistance of a guardian ad litem who had been appointed based solely on

a finding of diminished capacity.

      As the Court of Appeals has previously noted, “[a] trial judge has a duty to

properly inquire into the competency of a litigant in a civil trial or proceeding when

circumstances are brought to the judge’s attention [that] raise a substantial question

as to whether the litigant is non compos mentis.” In re J.A.A., 175 N.C. App. 66, 72,

623 S.E.2d 45, 49 (2005) (citation omitted).         A trial court’s decision concerning

whether to appoint a parental guardian ad litem based on the parent’s incompetence

is reviewed on appeal for abuse of discretion. See State v. Turner, 268 N.C. 225, 230,

150 S.E.2d 406, 410 (1966) (observing that a trial court’s competency determination

“rests in the sound discretion of the trial judge in the light of his examination and

observation of the particular [individual]”).       A trial court’s decision concerning

whether to conduct an inquiry into a parent’s competency is also discretionary in

nature. In re J.A.A., 175 N.C. App. at 72, 623 S.E.2d at 49. For that reason, trial

court decisions concerning both the appointment of a guardian ad litem and the

extent to which an inquiry concerning a parent’s competence should be conducted are

reviewed on appeal using an abuse of discretion standard. In re M.H.B., 192 N.C.

App. 258, 261, 664 S.E.2d 583, 585 (2008) (citation omitted). An “[a]buse of discretion


                                            -9-
                                     IN RE T.L.H.

                                  Opinion of the Court



results where the court’s ruling is manifestly unsupported by reason or is so arbitrary

that it could not have been the result of a reasoned decision.” State v. Hennis, 323
N.C. 279, 285, 372 S.E.2d 523, 527 (1988) (citation omitted).

      According to both DHHS and T.L.H.’s guardian ad litem, Judge Jarrell did,

contrary to the decision reached by the Court of Appeals, conduct an inquiry into the

issue of whether respondent was incompetent at the pretrial hearing.             More

specifically, DHHS and T.L.H.’s guardian ad litem contend that Judge Jarrell could

not have concluded that respondent’s guardian ad litem “was released by operation

of law effective October 1, 2013” without determining that Ms. Bullock had been

appointed to serve as respondent’s guardian ad litem on diminished capacity grounds

and that respondent was not entitled to the appointment of a guardian ad litem for

competency-related reasons. As a result, DHHS and T.L.H.’s guardian ad litem

contend that Judge Jarrell actually determined that respondent was not incompetent

and that no further inquiry into her competence prior to the termination hearing was

necessary. We are not persuaded by this contention.

      A careful review of the record provides no indication that Judge Jarrell

conducted any inquiry into respondent’s competence at the pretrial hearing.

Although Judge Jarrell apparently assumed that Ms. Bullock had been appointed as

respondent’s guardian ad litem on diminished capacity grounds, Judge Brown’s

appointment order simply does not indicate whether Ms. Bullock was appointed to

act in a substitutive or assistive capacity.     In addition, given the absence of a


                                         -10-
                                        IN RE T.L.H.

                                      Opinion of the Court



transcript of the pretrial hearing, we have no assurance that Judge Jarrell inquired

into the issue of respondent’s competence during the course of that proceeding.

Finally, we note that Ms. Bullock stood “in for Attorney Edward Branscomb as

Attorney for Mother” at the pretrial hearing even though N.C.G.S. § 7B-1101.1(d)

precludes “the guardian ad litem [from] act[ing] as the parent’s attorney,” N.C.G.S. §

7B-1101.1(d) (2013), which suggests that Ms. Bullock had stopped acting as

respondent’s guardian ad litem by the time of the pretrial hearing, a development

that would be consistent with the 1 October 2013 effective date of the current version

of N.C.G.S. § 7B-1101.1(c).       As a result, we conclude that Judge Jarrell’s

determination that “[Ms.] Bullock was released by operation of law effective October

1, 2013” does not tend to indicate that Judge Jarrell inquired into respondent’s

competence at the pretrial hearing and suggests, instead, that the provisions of the

pretrial order relating to Ms. Bullock’s removal as respondent’s guardian ad litem

reflected a purely ministerial act.

      Although we are unable to conclude that an inquiry into respondent’s

competence was actually conducted during the course of this proceeding, we are

equally unable to conclude that the apparent failure to conduct such an inquiry

constituted an abuse of discretion. As an initial matter, we note that the standard of

review applicable to claims like the one before us in this case is quite deferential.

Affording substantial deference to members of the trial judiciary in instances such as

this one is entirely appropriate given that the trial judge, unlike the members of a


                                             -11-
                                      IN RE T.L.H.

                                   Opinion of the Court



reviewing court, actually interacts with the litigant whose competence is alleged to

be in question and has, for that reason, a much better basis for assessing the litigant’s

mental condition than that available to the members of an appellate court, who are

limited to reviewing a cold, written record.

       Moreover, evaluation of an individual’s competence involves much more than

an examination of the manner in which the individual in question has been diagnosed

by mental health professionals. Although the nature and extent of such diagnoses is

exceedingly important to the proper resolution of a competency determination, the

same can also be said of the information that members of the trial judiciary glean

from the manner in which the individual behaves in the courtroom, the lucidity with

which the litigant is able to express himself or herself, the extent to which the

litigant’s behavior and comments shed light upon his or her understanding of the

situation in which he or she is involved, the extent to which the litigant is able to

assist his or her counsel or address other important issues, and numerous other

factors.   A great deal of the information that is relevant to a competency

determination is simply not available from a study of the record developed in the trial

court and presented for appellate review. As a result, when the record contains an

appreciable amount of evidence tending to show that the litigant whose mental

condition is at issue is not incompetent, the trial court should not, except in the most

extreme instances, be held on appeal to have abused its discretion by failing to inquire

into that litigant’s competence. Cf. Artesani v. Gritton, 252 N.C. 463, 467, 113 S.E.2d


                                          -12-
                                        IN RE T.L.H.

                                      Opinion of the Court



895, 898 (1960) (stating that, “[w]hen the court hears evidence to determine

competency, its factual conclusion will not be set aside on appeal if there be any

evidence to support the finding,” since “[t]he weight which the trial judge accords the

evidence rests in his discretion”).

      A careful review of the record developed in the trial court compels the

conclusion that sufficient evidence tending to show that respondent was not

incompetent existed to obviate the necessity for the trial court to conduct a

competence inquiry before proceeding with the termination hearing. Respondent

exercised what appears to have been proper judgment in allowing DHHS to take

custody of T.L.H. at the hospital shortly after his birth. In addition, respondent

demonstrated a reasonable understanding of the proceedings that would inevitably

result from that decision when she informed DHHS that she wished to preserve the

right to attempt to be reunified with T.L.H.            At the 11 July 2013 permanency

planning hearing, respondent testified that she had obtained Zyprexa to treat her

mental conditions, discussed the necessity for the use of budgeting techniques,

demonstrated an understanding of her need to apply for reduced-rate or subsidized

housing, and appeared to understand that, given her income limitations, she needed

to use her available financial resources carefully. Respondent’s testimony at the

permanency planning hearing was cogent and gave no indication that she failed to

understand the nature of the proceedings in which she was participating or the

consequences of the decisions that she was being called upon to make. In addition,


                                             -13-
                                     IN RE T.L.H.

                                  Opinion of the Court



respondent signed an apartment lease in November 2013, having previously testified

at the permanency planning hearing that obtaining an independent place to live

would allow her to become drug-free, given that “the only reason why the drugs was

ever exposed to me is because I was living in the environment around it.” As a result,

the record contains ample support for a determination that respondent understood

that she needed to properly manage her own affairs and comprehended the steps that

she needed to take in order to avoid the loss of her parental rights in T.L.H.

      Acting in reliance on its decision in In re N.A.L., 193 N.C. App. 114, 118-19,

666 S.E.2d 768, 771-72 (2008), the Court of Appeals may have concluded that

allegations that a parent has been diagnosed with significant mental health

problems, standing alone, suffices to necessitate an inquiry into the parent’s

competence.   In re T.L.H., ___ N.C. App. at ___, 765 S.E.2d at 90 (stating that

“allegations of mental health problems that raise a question regarding a parent’s

competence require the trial court to inquire into whether a GAL need be appointed”).

However, In re N.A.L. does not appear to us to require a trial judge to inquire into a

parent’s competency solely because the parent is alleged to suffer from diagnosable

mental health conditions. Instead, In re N.A.L. held that, given the particular facts

contained in the record developed in that case regarding the parent’s mental health

issues, an inquiry into the necessity for the appointment of a parental guardian ad

litem was required. In re N.A.L., 193 N.C. App. at 119, 666 S.E.2d 772. As a result,

assuming that In re N.A.L. is, as respondent suggests, a competency rather than a


                                         -14-
                                        IN RE T.L.H.

                                     Opinion of the Court



diminished capacity case, In re N.A.L. does not stand for the proposition that a trial

court must inquire into the necessity for the appointment of a parental guardian ad

litem solely because the parent has diagnosable mental health problems. See In re

J.R.W., ___ N.C. App. ___, ___, 765 S.E.2d 116, 120 (2014) (noting the Court of

Appeals’ “prior holdings that evidence of mental health problems is not per se

evidence of incompetence to participate in legal proceedings”), disc. rev. denied, ___

N.C. ___, 767 S.E.2d 840 (2015).5

       Similarly, the trial court was not required to inquire into the appropriateness

of the appointment of a parental guardian ad litem simply because DHHS sought to

have respondent’s parental rights in T.L.H. terminated for mental health-related

grounds and requested the trial court to conduct a competency inquiry. In support of

its decision to reverse the trial court’s termination order and remand this case to that

court for further proceedings, the Court of Appeals pointed to “the trial court’s

reliance on [respondent’s multiple ongoing mental health conditions] to support

grounds to terminate her parental rights.” In re T.L.H., ___ N.C. App. at ___, 765

S.E.2d at 92. Nevertheless, in the aftermath of the enactment of the 2005 amendment

to the relevant provisions of Chapter 7B of the North Carolina General Statutes, an


       5The facts before the Court in this case, in which there is substantial evidence tending
to show that respondent understood the nature of the proceedings in which she was involved
and the steps that she needed to take to avoid losing her parental rights in T.L.H., differ
substantially from those at issue in In re N.A.L., in which the Court of Appeals made no
mention of any evidence tending to indicate that the mother understood the situation in
which she found herself, while referring to reports that the mother “repeatedly yelled and
shouted profanity” toward her child. 193 N.C. App. at 116, 666 S.E.2d at 770.

                                             -15-
                                    IN RE T.L.H.

                                  Opinion of the Court



allegation that parental rights are subject to termination based upon incapability

stemming, directly or indirectly, from a parent’s diagnosable mental health

conditions does not automatically necessitate the appointment of a parental guardian

ad litem. Although the sort of mental difficulties that might support the termination

of a parent’s parental rights on the grounds of incapability may well show that the

parent is likely to be incompetent, such an inference is not necessarily correct. In

other words, while the test for incompetence is whether the parent “lacks sufficient

capacity to manage [her] own affairs or to make or communicate important decisions

concerning [her] person, family, or property,” N.C.G.S. § 35A-1101(7), the trial court

is allowed to terminate a parent’s parental rights for incapability if “the parent is

incapable of providing for the proper care and supervision of the juvenile” due to

“substance abuse, mental retardation, mental illness, organic brain syndrome, or any

other cause or condition that renders the parent unable or unavailable to parent the

juvenile,” id. § 7B-1111(a)(6).   The differences between the standard used in

determining competence and the standard used in determining whether a parent’s

parental rights are subject to termination for incapability prevents us from

concluding that the existence of an allegation that a parent’s parental rights are

subject to termination for incapability necessitates an inquiry into the parent’s

competence for purposes of the appointment of a substitutive guardian ad litem, even

if the party initiating the termination proceeding suggests that such an inquiry would

be appropriate.


                                         -16-
                                     IN RE T.L.H.

                                   Opinion of the Court



      Admittedly, the trial court noted respondent’s mental health difficulties in the

termination order.    However, in addition to stating her mental limitations, the

termination order focused upon respondent’s apparent unwillingness to make the

changes necessary to permit her to regain custody of T.L.H. More specifically, the

termination order found that: (1) after adjudication “[t]he mother failed to maintain

regular contact with [DHHS]”; (2) “the mother has been noncompliant with the

recommended mental health medication regimen”; (3) “[a]lthough the juvenile has

been in custody for eight months, the mother only visited the juvenile three times . . .

despite having had the opportunity to attend supervised visits once a week”; (4)

“[s]ince the juvenile has been in custody, the mother has made no significant progress

toward correcting the conditions that led to removal”; and (5) “[t]he mother does not

have the willingness to comply with mental health treatment and has declined an

assessment and possible treatment for her substance abuse.” As a result, the trial

court’s termination decision rested on considerations other than the fact that

respondent appears to have suffered from one or more diagnosable mental health

conditions.

      We do not, of course, wish to be understood as holding that the trial court would

have had no basis for inquiring into respondent’s competence in light of her history

of serious mental health conditions. A trial court would have been well within the

bounds of its sound discretion to conclude that respondent’s lengthy history of serious

mental illness raised a substantial question concerning her competence sufficient to


                                          -17-
                                        IN RE T.L.H.

                                     Opinion of the Court



justify further inquiry. In fact, such an inquiry in this case might well have been

advisable. However, we are unable to conclude that the trial court could not have

had a reasonable basis for reaching the opposite result given the coherent manner in

which respondent testified at the permanency planning hearing and the other

indications in the record tending to show that respondent was aware of, and able to

appropriately participate in, the proceedings being conducted before the trial court.

As a result, the decision of the Court of Appeals is reversed.6


       REVERSED.




       6 The Court of Appeals further determined that Judge Brown erred by failing to
delineate the role to be served by respondent’s guardian ad litem, In re T.L.H., ___ N.C. App.
at ___, 765 S.E.2d at 92, and that Judge Jarrell erred by failing to conduct a hearing to
determine the role respondent’s guardian ad litem had filled before removing respondent’s
guardian ad litem, id. at ___, 765 S.E.2d at 90. However, respondent did not seek review of
or advance any argument challenging either Judge Brown’s 18 April 2013 guardian ad litem
appointment order or Judge Jarrell’s 18 November 2013 pretrial order before the Court of
Appeals. As a result, since respondent did not properly preserve any challenge to the
lawfulness of either of these orders before the Court of Appeals, the Court of Appeals’
determinations regarding those orders are reversed as well. See N.C. R. App. P. 10.

                                            -18-